Citation Nr: 1823180	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for episodes of strain in the right knee of musculoligamentous origin.

2.  Entitlement to a disability rating in excess of 10 percent for episodes of strain in the left knee of musculoligamentous origin.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 2001 to August 2005.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the August 2010 rating decision, in pertinent part, the RO denied disability ratings in excess of 10 percent for the Veteran's knee disabilities and denied the Veteran's request to reopen claims of service connection for right and left shoulder disabilities.  

In a December 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for right and left shoulder strain.  As this represents a full grant of the benefits sought with respect to these issues, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

These issues were previously remanded by the Board in August 2014 so that the Veteran could be afforded an additional VA examination.  The AOJ did so in September 2014.  The Board found this examination inadequate and remanded for an additional examination in April 2017.  The AOJ attempted to do so, but the Veteran reported in April 2017 that he had not requested increased ratings; he added that he wished to cancel the examination request.  The AOJ asked the Veteran in April 2017 if he wished to withdraw his claim but received no response.  The AOJ attempted again to afford the Veteran an additional examination in November 2017 and called to remind him, but he did not report for the examination.  The duty to assist is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There was therefore substantial compliance with the remand directives with regard to the issues being decided below.  See Stegall v. West, 11 Vet. App. 268 (1998).

When a veteran fails, without good cause, to report for a VA examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b)(2017).  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the veteran and death of an immediate family member. 38 C.F.R. § 3.655(a)(2017).  Because the Veteran and his representative have not provided any explanation for the Veteran's failure to report, the Board finds that the Veteran has failed without good cause to report for VA examinations.  Because the Veteran reported for other VA examinations during the period on appeal, the Board is able to adjudicate the claim without the additional examination and will therefore proceed to the merits.  Id.  


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's strain in the right knee of musculoligamentous origin does not manifest as limitation to 30 degrees, extension limited to 10 degrees, symptomatic removal of semilunar cartilage, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, slight recurrent subluxation or lateral instability, ankylosis, or impairment of the tibia or fibula.

2.  For the period on appeal, the Veteran's strain in the left knee of musculoligamentous origin does not manifest as limitation to 30 degrees, extension limited to 10 degrees, symptomatic removal of semilunar cartilage, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, slight recurrent subluxation or lateral instability, ankylosis, or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a rating in excess of 10 percent for strain in the right knee of musculoligamentous origin were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).  

2.  For the period on appeal, the criteria for a rating in excess of 10 percent for strain in the left knee of musculoligamentous origin were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

"Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran contends that his knee disabilities warrant higher ratings than those currently assigned.  They are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion, with a 10 percent rating for each knee on and after August 13, 2005.  VA received the Veteran's claims for increased ratings on June 11, 2010.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); and flexion limited to 45 degrees (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (noncompensable).  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Recurrent subluxation or lateral instability of the knee is evaluated as follows: severe (30 percent); moderate (20 percent); and slight (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

Meniscal conditions are evaluated as follows: dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint (20 percent); and symptomatic removal of semilunar cartilage (10 percent).  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2017).  

There are additional Diagnostic Codes that apply to knee disorders.  38 C.F.R. § 4.45(f) (2017).  38 C.F.R. § 4.71a, Diagnostic Code 5256 pertains to ankylosis of the knee.  Impairment of the tibia and fibula is evaluated as follows: nonunion with loose motion, requiring a brace (40 percent); malunion with marked knee or ankle disability (30 percent); malunion with moderate knee or ankle disability (20 percent); and malunion with slight knee or ankle disability (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.  In this case, the minimum compensable rating has been in effect during the entire appeal period.  

The Veteran was afforded a VA examination in July 2011.  The Veteran reported pain in both knees after sitting and driving for two to three hours and pain at the end of a workday, especially if he had been using ladders.  He denied that his knees locked or gave out and reported that the condition of his knees had been stable since onset.  He did not report any history of knee surgery.  He reported pain and stiffness, but denied deformity, giving way, instability, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, episodes of locking, and symptoms of inflammation.  He reported moderate flare ups every two to three weeks, lasting for hours and precipitated by using stairs or doing frequent deep knee bends.  The Veteran did not report any limitations on standing or walking, but reported that he occasionally wore an elastic tubular wrap for a slight increase in knee support.    

On examination, there was no inflammatory arthritis, crepitation, grinding,  instability, meniscal abnormality, or abnormal tendons.  There was abnormal patellar tracking in the left knee.  Range of motion with active motion in both knees was from 0 to 135 degrees, with no objective evidence of painful motion.  There was no additional loss of motion on repetition, as well as no pain, weakness, or fatigue.   There was no heat, erythema, or effusion of either knee.  There was no instability.  The examiner noted that the Veteran's flexion was limited by large muscular size.  Tenderness was elicited on palpation of each patella.  The examiner diagnosed bilateral patellofemoral syndrome and found significant functional impact due to pain.  

In a September 2011 statement, the Veteran expressed disagreement with the July 2011 examination report, which he interpreted as saying that he only had trouble with his knees every two to three weeks.  The Veteran reported constant trouble with his knees that was sometimes more painful than at other times but occurred "usually almost every week."  This report is entirely consistent with the July 2011 examination report's discussion of frequent symptoms with occasional flare ups.  

The Veteran was afforded an additional VA examination in September 2014.  The examiner diagnosed bilateral knee strain.  The Veteran reported weekly knee pain and flare ups with activity, including bending.  On examination, right knee range of motion was from 0 to 140 degrees or more and left knee range of motion was from 0 to 130 degrees.  There was no objective evidence of painful motion.  There was also no loss of motion on repetition.  The examiner found no functional loss or impairment of the Veteran's knees.  There was no tenderness or pain to palpation.  Muscle strength was normal, as was stability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was no tibial or fibular impairment.  There was no history of meniscal conditions or knee surgery.  The Veteran reported occasional use of a sleeve for his knee.  The examiner found no scars related to the Veteran's right knee surgery.  The examiner found that the Veteran's knee disabilities would have no impact on his ability to work.  The examiner generally observed that pain and weakness could cause significant limitations during flare ups or after repetitive use over time but found that it was impossible to quantify this impact because the examination did not take place under those circumstances.  As stated above, the Board found this examination inadequate and remanded for an additional examination but the Veteran failed to report.

Based on the evidence described above, the Board finds that the Veteran's limitation of knee flexion does not warrant a rating in excess of 10 percent for the period on appeal.  VA examiners and treatment providers have consistently found a full or nearly full range of knee motion. 

The preponderance of the evidence also shows that the Veteran's knee disabilities have not been manifested by ankylosis, limitation of extension to 10 degrees, recurrent subluxation or lateral instability, meniscal removal or dislocation, or impairment of the tibia or fibula.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his knee disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   However, nothing in those statements is incompatible with the ratings already assigned.   

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§  4.40, 4.45.  The Veteran's existing disability ratings for limitation of knee flexion account for functional loss due to pain and, to the extent that the VA examination reports can be construed as finding significant functional impact due to pain, including flare ups, or after repetitive use over time, there is nothing to indicate that these circumstances cause functional impairment equivalent to the criteria for a rating in excess of 10 percent.  In addition, given the frequency of flare ups as reported by the Veteran, any functional loss during flare ups does not reflect the predominant level of impairment of the Veteran's knees.

Because the Board considered the applicable ratings under every Diagnostic Code pertaining to musculoskeletal disabilities of the knee, the Board finds that there are no other potentially applicable Diagnostic Codes by which higher ratings can be assigned.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating in excess of 10 percent for strain in the right knee of musculoligamentous origin is denied.

Entitlement to a disability rating in excess of 10 percent for strain in the left knee of musculoligamentous origin is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


